                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KEVIN J. ICKES, #15159-097,                      )
                                                  )
                 Plaintiff,                       )
                                                  )
 vs.                                              )          Case No. 18−cv–2118−JPG
                                                  )
 UNITED STATES OF AMERICA,                        )
 HUGH HURWITZ,                                    )
 RANDALL PASS,                                    )
 LESLIE BROOKS,                                   )
 CALEB MEYER, and                                 )
 BAGWELL,                                         )
                                                  )
                Defendants.                       )

                              MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Kevin J. Ickes, an inmate who is currently incarcerated in United States

Penitentiary Marion, brings this action for deprivations of his rights pursuant to the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-80; the Rehabilitation Act (“RA”), 29 U.S.C. §

701, et seq., and the First, Fifth, and Eighth Amendments by way of Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). Plaintiff seeks declaratory judgment, monetary damages, and

injunctive relief.

        This case is now before the Court for preliminary review of the Amended Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se


                                                1
complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816,

821 (7th Cir. 2009).

        Upon careful review of the Amended Complaint and any supporting exhibits, the Court

finds it appropriate to exercise its authority under Section 1915A; portions of this action are subject

to summary dismissal.

                                     The Amended Complaint

        Plaintiff originally filed suit on November 26, 2018. (Doc. 1). He was granted leave to

file an amended complaint pursuant to Fed. R. Civ. P. 15(a)(1) on January 15, 2019. (Doc. 11).

The Amended Complaint was filed on January 16, 2019. (Doc. 13).

        In his Amended Complaint, Plaintiff makes the following allegations:                Plaintiff is

incarcerated at the United States Penitentiary in Marion, Illinois. (Doc. 13, p. 3). Plaintiff alleges

that he suffered injuries during his military service, which affect his ability to stand for long periods

of time and to physically exert himself. Id. Since 2007 and prior, Plaintiff had a “no prolonged

standing” notation on his medical duty status. (Doc. 13, pp. 4-5). The “no prolonged standing”

restriction was mistakenly removed in 2013 and then subsequently re-added to Plaintiff’s medical

duty status after litigation in 2015. (Doc. 13, pp. 5-7).

        On May 1, 2017, Pass removed the “no prolonged standing” restriction. (Doc. 13, p. 7).

Plaintiff alleges that this removal happened in retaliation for his 2015 Bivens lawsuit. (Doc. 13,

pp. 8-11). As a result of the loss of the restriction, Plaintiff is denied meals and commissary on

the same basis as other inmates. (Doc. 13, p. 15).

                                              Discussion

        Based on the allegations in the Amended Complaint, the Court finds it convenient to divide

the pro se action into the following enumerated counts:



                                                   2
        Count 1:          The United States, by and through its employees Bagwell, Meyer,
                          Pass, and Brooks directly and/or in conspiracy, negligently caused
                          Plaintiff pain and suffering by failing to give him a “no prolonged
                          standing” accommodation in violation of the Federal Tort Claims
                          Act, 28 U.S.C. §§ 1346, 2671-80;

        Count 2:          Hugh Hurwitz, in his official capacity as the director of the Federal
                          Bureau of Prisons, deprived Plaintiff of a necessary accommodation
                          for his disability in violation of the Rehabilitation Act, 29 U.S.C. §
                          794, et seq.;

        Count 3:          Pass was deliberately indifferent to Plaintiff’s serious medical needs
                          in violation of the Eighth Amendment when he failed to provide
                          Plaintiff with a “no prolonged standing” accommodation;

        Count 4:          Pass, Meyer, Brooks, True, Revell, and Connors discriminated
                          against Plaintiff in violation of the Fifth Amendment’s due process
                          clause when they removed his “no prolonged standing”
                          accommodation; and

        Count 5           Pass, Meyer, Brooks, True, Revell, and Connors retaliated against
                          Plaintiff in violation of the First Amendment for filing and pursuing
                          a lawsuit when they removed his “no prolonged standing”
                          accommodation.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Amended Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard.1

        Count 1 arises out of the FTCA. This statute allows prisoners to bring suit for injuries

sustained due to the negligence of prison officials. United States v. Muniz, 374 U.S. 150 (1963);

Palay v. United States, 349 F.3d 418, 425 (7th Cir. 2003). The FTCA looks to the elements of

state law and applies the law of the state where the “act or omission occurred.” 28 U.S.C. §

1346(b)(1); Richards v. United States, 369 U.S. 1, 9-10 (1962). Plaintiff alleges that the relevant



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
acts occurred at Marion, a federal penitentiary located in Illinois. In Illinois, a plaintiff bringing a

negligence claim must show 1) a duty of care owed by the defendants; 2) a breach of that duty; 3)

an injury; and 4) proximate cause. Thompson v. Gordon, 948 N.E.2d 39, 45 (Ill. 2011) Iseberg v.

Gross, 879 N.E.2d 278 (Ill. 2007).

         Here, Plaintiff was in the custody of Defendant United States; custody is the type of

“special relationship” that creates a duty of care. Glade ex. rel. Lundskow v. United States, 692

F.3d 718, 723 (7th Cir. 2012). So, the first element is satisfied. Plaintiff also alleges that his

underlying medical condition is unchanged and that he continues to need a “no prolonged

standing” accommodation. On these facts, the decision to deny him that accommodation could be

an act of negligence.           Plaintiff further alleges that the failure to provide him with the

accommodation has deprived him of the opportunity to participate in daily activities. On these

facts, Plaintiff adequately states a FTCA claim against the United States.

         Plaintiff also alleges that Bagwell, Meyer, Pass, and Brooks are part of a conspiracy to

violate his rights under the FTCA.2 However, the only proper defendant in an action under the

FTCA is the United States of America. See 28 U.S.C. § 2679(b); FDIC v. Meyer, 510 U.S. 471

(1994). Therefore, as Bagwell, Meyer, Pass, and Brooks are not proper defendants under the

FTCA, they will be dismissed with prejudice from Count 1.

         Plaintiff’s Count 2 alleges that Hurwitz violated Plaintiff’s rights under the RA. To state

a claim under the RA, a plaintiff must allege that (1) he is a qualified person (2) with a disability

and (3) the Bureau of Prisons denied him access to a program or activity because of his disability.




2
  Plaintiff alleges that the Defendants conspired to retaliate against him, among other things. Although Illinois
recognizes the tort of retaliatory discharge, the Court cannot find any cases recognizing a retaliatory tort outside of
the employment context. Moreover, the FTCA is not a proper vehicle to bring claims of intentional conduct. See
Green v. Carlson, 581 F.2d 669, 675 (7th Cir. 1978). Although the Court does not decide this point, it is likely that
the FTCA is an improper vehicle for Plaintiff’s retaliation claims.

                                                          4
See 29 U.S.C. § 705(2)(B); Wis. Cmty. Serv. v. City of Milwaukee, 465 F.3d 737, 746 (7th Cir.

2006); Foley v. City of Lafayette, Ind., 359 F.3d 925, 928 (7th Cir. 2004); Grzan v. Charter Hosp.

of Nw. Ind., 104 F.3d 116, 119 (7th Cir. 1997). Refusing to make reasonable accommodations is

tantamount to denying access; although the RA does not expressly require accommodation, “the

Supreme Court has located a duty to accommodate in the statute generally.” Wis. Cmty. Serv., 465

F.3d at 747; see also Alexander v. Choate, 469 U.S. 287, 300–01(1985). Plaintiff must plead facts

which plausibly support each element of his claim. See Ashcroft v. Iqbal, 556 U.S. 662 (2009);

Arnett, 658 F.3d at 751–52. Here, Plaintiff alleges that he has a degenerative disc condition that

requires an accommodation and that the failure to provide the accommodation is denying him

access to meals and other prison programs on the same terms as other inmates. This is adequate

to state a claim under the Rehabilitation Act and Count 2 will proceed.

       Count 3 also survives threshold review. Prison officials impose cruel and unusual

punishment in violation of the Eighth Amendment when they are deliberately indifferent to a

serious medical need. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d

679, 684 (7th Cir. 2016). In order to state a claim for deliberate indifference to a serious medical

need, an inmate must show that he 1) suffered from an objectively serious medical condition; and

2) that the defendant was deliberately indifferent to a risk of serious harm from that condition.

Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). Plaintiff alleges that Pass knew that he

required a “no prolonged standing” accommodation, but despite the lack of improvement in

Plaintiff’s underlying condition, he removed the accommodation anyway. This is sufficient to

state a deliberate indifference claim and Count 3 will survive threshold review.

       Plaintiff’s Counts 4-5 also raise claims pursuant to Bivens under the First and Fifth

Amendments, respectively. However, the Supreme Court has recently clarified that courts should



                                                 5
be cautious about extending Bivens into new contexts. Ziglar v. Abbasi, 137 S.Ct. 1843, 1856-57

(U.S. 2017). Moreover, Ziglar only cited three instances where a Bivens remedy should be

recognized: 1) to compensate persons injured by federal officers who violate the Fourth

Amendment’s prohibition against unreasonable search and seizures; 2) in cases of gender

discrimination under the Fifth Amendment Due Process Clause; and 3) to provide a damage

remedy for failure to provide adequate medical treatment to prisoners under the Eighth

Amendment. Id. at 1854-55.

        In Count 4, Plaintiff seeks to pursue a remedy for alleged violations of the Due Process

Clause. The Seventh Circuit has recently declined to find a Bivens remedy for a prisoner alleging

prison officials violated his Due Process Rights where an administrative remedy was available.

Goree v. Serio, 735 F. App’x 894, 895 (7th Cir. 2018). Likewise as to Count 5, the Seventh

Circuit has suggested in dicta that there is no Bivens remedy for First Amendment violations either.

Sebolt v. Samuels, -- F. App’x --, 2018 WL 4232075 at *2 (7th Cir. Sept. 6, 2018). Accordingly,

Counts 4 and 5 will be dismissed without prejudice for failure to state a claim upon which relief

can be granted.3

                                              Disposition

        IT IS HEREBY ORDERED that Counts 1-3 survive threshold review against the United

States of America, Hurwitz, and Pass. Counts 4 and 5 are DISMISSED without prejudice for

failure to state a claim upon which relief can be granted. Pass, Meyer, Brooks, and Bagwell are



3
  True, Revel, and Connors would have to be dismissed in any account because Plaintiff has not properly
listed them in his case caption as defendants. Federal Rule of Civil Procedure 10. See also Myles v. United
States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to be properly considered a party a defendant must be
“specif[ied] in the caption”).




                                                    6
DISMISSED with prejudice from Count 1. Brooks, Meyer, and Bagwell are DISMISSED

without prejudice from the Complaint. The Clerk of the Court is DIRECTED to terminate

Brooks, Meyer, and Bagwell as defendants in the Court’s Case Management/Electronic Case

Filing (“CM/ECF”) system.

        As to Counts 1-3, Plaintiff has neither sought nor been granted leave to proceed in forma

pauperis in this action, and the Court will not automatically appoint the United States Marshal to

effect service of process upon Defendants United States of America, Hurwitz, and Pass.

However, if Plaintiff desires to request the appointment of the United States Marshals to serve

process on these Defendants, IT IS ORDERED that Plaintiff SHALL FILE a Motion for Service

of Process at Government Expense, within 28 days of the date of entry of this order (on or before

February 28, 2019). The Clerk of Court is DIRECTED to send Plaintiff a blank form Motion

for Service of Process at Government Expense.

        If Plaintiff does not timely file a motion for service of process at government expense, it

shall be Plaintiff’s responsibility to have Defendants United States of America, Hurwitz, and Pass

served with a summons and copy of the Complaint pursuant to Federal Rule of Civil Procedure 4.4

Plaintiff is advised that only a non-party may serve a summons. FED. R. CIV. P. 4(c)(2).

        If Plaintiff requests the appointment of the United States Marshals, the Clerk of Court shall

prepare a summons and copies of the Complaint and this Memorandum and Order for each

Defendant and shall forward the same to the United States Marshals for service. If Plaintiff does

not file a motion for service of process at government expense within 28 days as ordered, the Clerk

shall then prepare a summons for each Defendant and shall forward the summonses and sufficient




4
 Federal Rule of Civil Procedure 4(m) provides that service on each defendant must be accomplished within
90 days.

                                                   7
copies of the Complaint and this Memorandum and Order to Plaintiff so that he may have

Defendants served.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. §

636(c), should all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 1/31/2019

                                                        s/J. Phil Gilbert
                                                        United States District Judge

                                               Notice

       After service has been achieved, the defendants will enter their appearance and file an

Answer to your complaint. It will likely take at least 60 days from the date of this Order to receive

                                                  8
the defendants’ Answer, but it is entirely possible that it will take 90 days or more. When all of

the defendants have filed answers, the Court will enter a Scheduling Order containing important

information on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has

appeared for the defendants before filing any motions, in order to give the defendants notice and

an opportunity to respond to those motions. Motions filed before defendants' counsel has filed an

appearance will generally be denied as premature. The plaintiff need not submit any evidence to

the court at this time, unless otherwise directed by the Court.




                                                 9
